--------------------------------------------------------------------------------

Exhibit 10.3


SECOND AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE


This Second Amendment to Agreement of Purchase and Sale (the “Amendment”) is
made effective as of January 28, 2008, by and between Realvest-Monroe
CommerCenter L.L.C., a Florida limited liability company (­“­Seller”), and
Cornerstone Operating Partnership, L.P., a Delaware limited
partnership  ("Purchaser").


RECITALS:


A.         Purchaser and Seller are parties to that certain Agreement of
Purchase and Sale dated November 29, 2007, as amended by that certain First
Amendment to Agreement of Purchase and Sale dated January 15, 2008
(collectively, the "Agreement").


B.          Purchaser delivered to Seller notice of termination dated January
18, 2008 (the “Notice of Termination”).


C.          Purchaser wants to rescind its notice of termination and reinstate
the Agreement.


D.          Purchaser and Seller desire to amend the Agreement to close the
Inspection Period subject to certain qualifications and modify other provisions
accordingly.


AGREEMENTS:


1.           Termination.  The Notice of Termination is withdrawn and the
Agreement is reinstated, in full force and effect, except as modified herein.


2.           Inspection Period.  The Inspection Period has ended and, except as
provided herein, Purchaser has approved the Property and Due Diligence
Documents, subject only to Purchaser’s approval, in its sole discretion, of each
of the matters included in this Amendment and itemized in Exhibit A (“Approval
Matters”).  Notwithstanding anything contained in the Agreement or this
Amendment to  the contrary, if Purchaser has not approved in writing, in its
sole discretions, all of the Approval Matters before the Closing Date, the
Agreement shall terminate and the Earnest Money shall be refunded to Purchaser
unless the parties enter into an additional amendment to the Agreement extending
time for closing and designating a new Closing Date.


3.           Additional Earnest Money Deposit.  Purchaser shall deliver the
Additional Earnest Money Deposit in the amount of One Hundred Fifty Thousand
Dollars ($150,000.00) to Escrow Agent within two (2) days of full execution of
this Amendment.


4.           Closing Date.  The Closing Date will be on or before Monday,
February 4, 2008.


5.           Counterparts. This Amendment may be executed in counterparts each
of which shall be deemed a fully executed original.


6.           Ratification. Except as expressly set forth in this Amendment, the
Agreement remains unmodified and in full force and effect. Should there be any
conflict between the terms of this Amendment and the terms of the Agreement the
terms of this Amendment will control.  The capitalized terms used herein, unless
otherwise indicated, shall have the meanings ascribed to them in the Agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the day and year first above written.



 
SELLER:
 
Realvest–Monroe CommerCenter, L.L.C., a Florida limited liability company
 
By: Realvest Development, LLC, a Florida limited liability company, as its
Manager
 
By:  Realvest Holdings, LLC, a Florida limited liability company, as its manager
       
By:
  /s/ George D. Livingston    
George D. Livingston, its managing member
             
PURCHASER:
 
Cornerstone Operating Partnership, L.P., a
 
Delaware limited partnership
 
By:
Cornerstone Core Properties REIT, INC.,
   
a Maryland corporation, its general partner
       
By:
  /s/ Authorized Signatory  
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
OPEN ITEMS




PRIOR TO CLOSING DATE:


 
·
Purchaser’s determination, in Purchaser’s sole discretion, that the review by
the HSH Bank, holder of Purchaser’s master lien of credit, is sufficiently
favorable to enable Purchaser to close this transaction.

 
·
Obtaining a commitment for financing, on terms reasonably acceptable to
Purchaser, from Wachovia Bank, National Association.

 
·
Purchaser’s approval of capacity and condition of the sprinkler system based
upon receipt and review of an analysis from Purchaser’s sprinkler consultant.

 
·
Resolution acceptable to Purchaser of the expense reimbursement obligations
under the Reciprocal Grant of Easements dated February 2, 2006.

 
·
Proof reasonably acceptable to Purchaser of proper removal, in accordance with
local and state regulations, of all drums and machines from Suite 1006 at 4200
Church Street.

 
·
Repair or replace expired fire extinguishers in Suite 1030 at 4150 Church Street
and Suites 1030 and 1060 at 4200 Church Street and receipt of evidence of
satisfactory re-inspection.

 
 

--------------------------------------------------------------------------------